By a long line of decisions commencing with Ex parte Steverson, 177 Ala. 384, 58 So. 992, it has been consistently held that this Court will not issue certiorari to review the decisions of the Court of Appeals on any questions of fact or the application of the law to the facts as found by the Court of Appeals in the absence of a full statement of all the evidence in the opinion of that Court affording adequate bases for review. Birmingham Southern R. Co. v. Goodwyn, 202 Ala. 599,81 So. 339; Reichert Milling Co. v. George, 230 Ala. 3,162 So. 393.
Written instruction 8, refused to the defendant, was an invasion of the province of the jury. Ex parte Davis, 184 Ala. 26,63 So. 1010; Burkett v. State, 215 Ala. 453, 111 So. 34; Robinson v. State, 243 Ala. 684, 11 So.2d 732. The petition for certiorari in the main seeks to review the Court of Appeals on the findings of fact from the evidence and the only question of law presented by the petition relates to the refusal of charge 8.
The petition for the writ of certiorari on the principles and authorities stated above is due to be denied and, therefore, is denied and dismissed.
Writ denied and petition dismissed.
FOSTER, LIVINGSTON, and SIMPSON, JJ., concur.